
	

115 HCON 116 : Providing for a correction in the enrollment of H.R. 1625.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		H. CON. RES. 116
		IN THE SENATE OF THE UNITED STATES
		March 22, 2018ReceivedCONCURRENT RESOLUTION
		Providing for a correction in the enrollment of H.R. 1625.
	
	
 That in the enrollment of the bill H.R. 1625, the Clerk of the House of Representatives shall make the following correction: Amend the long title so as to read: Making appropriations for the fiscal year ending September 30, 2018, and for other purposes..
		
	Passed the House of Representatives March 22, 2018.Karen L. Haas,Clerk
